 EBENEZER RAIL CAR SERVICES 167Ebenezer Rail Car Services, Inc. and International UAW. Case 3ŒCAŒ21809 January 31, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND  HURTGEN On November 22, 1999, Administrative Law Judge Bruce D. Rosenstein issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief to the Re-spondent™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 as modified, to modify his remedy, and to adopt the rec-ommended Order as modified. The judge found, and we agree, that the Respondent violated Section 8(a)(5) and (1) by laying off 10 employ-ees without adequate notice to the Union and without affording the Union an opportunity to bargain over the layoff decision and the effects of that decision.  Although the judge analyzed the 8(a)(5) violation under Lapeer Foundry & Machine, 289 NLRB 952 (1988), and its progeny,3 his recommended remedy is couched in terms of a traditional make-whole remedy for the laid-off em-ployees.  We shall modify that remedy,4 to make it con-sistent with that ordered in Lapeer.5                                                                                                                      1 The Respondent has excepted to some of the judge's credibility findings.  The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We agree with the judge that the Respondent violated Sec. 8(a)(1) when Manager Jeffrey Grainer told an employee, immediately after the announcement of the union election victory, that ﬁ[y]ou™re going to regret this all year.ﬂ  Maxwell Plum, 256 NLRB 211 (1981).  See also Azalea Gardens Nursing Center, 292 NLRB 683, 686 (1989) (state-ment that employees ﬁwould ‚regret this day™ clearly conveyed to them they could expect unspecified reprisal actions . . . for their having sup-ported the Unionﬂ).  Contrary to our dissenting colleague, we find that this statement is neither vague nor ambiguous.  Further, we note that, in determining whether a statement by an employer violates Sec. 8(a)(1), or is protected by Sec. 8(c), the Board considers the totality of the rele-vant circumstances.  See Mediplex of Danbury, 314 NLRB 470 (1994).  Here, given the context and timing of Grainer™s statement, and in light of the Respondent™s other unlawful statements, we agree with the judge that this statement violates Sec. 8(a)(1). 3 In agreeing with the judge™s finding that the Respondent™s decision to lay off employees was a mandatory subject of bargaining, we rely additionally on Executive Cleaning, 315 NLRB 227 fn. 5 (1994), and Holmes & Narver, 309 NLRB 146 (1992). ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Ebene-zer Rail Car Services, Inc., West Seneca, New York, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  1.  Substitute the following for paragraphs 2(a) and (b). ﬁ(a) On request, bargain with the Union concerning the decision to lay off employees on March 5, 1999, and the effects of that decision. ﬁ(b) Reinstate and make whole those employees laid off on March 5, 1999, for any loss of pay or other em-ployment benefits suffered as a result of its unlawful conduct in the manner set forth in the amended remedy portion of this decision.ﬂ 2. Substitute the attached notice for that of the admin-istrative law judge.  MEMBER HURTGEN, dissenting in part. I agree with my colleagues, except in one respect. After the results of the election were announced on February 26, 1999,1 employee Jim Piazza shook hands with Manager Jeffrey Grainer.  Piazza stated, ﬁIt could be worse.ﬂ  According to Piazza, Grainer replied, ﬁYou are going to regret this all year.ﬂ  The General Counsel al-leged, and my colleagues agree, that Grainer™s statement was threatening and coercive and violated Section 8(a)(1) of the Act.  I disagree. The statement, ﬁyou are going to regret this all yearﬂ cannot be viewed in isolation.  It must be viewed in the context of other statements made by Grainer to all em-ployees, including Piazza.  Those statements include Grainer™s comments about his past experiences with un-ions and his opinion, based thereon, that unions were not good for employees.  Thus, the quoted statement and the  4 It is well settled that Sec. 10(c) confers on the Board ﬁbroad discre-tionaryﬂ authority to fashion remedial awards.  Fibreboard Corp. v. NLRB, 379 U.S. 203, 216 (1964); also see N.C. Coastal Motor Lines, 219 NLRB 1009 (1975), enfd. 542 F.2d 637 (4th Cir. 1976) (no re-quirement that complaint allege a remedy).  This authority extends to cases where, as here, neither the General Counsel nor the Union spe-cifically excepted to the form of the judge™s remedy.  Westpac Electric, 321 NLRB 1322 (1996). 5 Under Lapeer, the traditional and appropriate Board remedy for an unlawful unilateral layoff based on legitimate economic concerns in-cludes ordering the employer to bargain over the layoff decision and the effects of that decision, reinstating the laid-off employees, and requiring the payment to the laid-off employees of full backpay, plus interest, for the duration of the layoff.  Lapeer, supra, 289 NLRB at 955Œ956. 1 The Union won the election. 333 NLRB No. 18  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 168related comments were protected by Section 8(c), which 
privileges ﬁexpressions of opinions which, however false 
or unsubstantiated, d[o] not rise to the level of interfer-
ence, restraint, or coercion prohibited by Section 8(a)(1) 
of the Act.ﬂ
2  In any event, the quoted statement was 
ambiguous and far too vague to constitute a threat.
3 The instant case is readily distinguishable from 
Max-well™s Plum
, 256 NLRB 211, 214, 216 (1981), cited by 
the judge.  In that case, Hilda Caldas, the laundry super-
visor, told employee Holmes 
that she would regret join-
ing the union.  In that case, unlike here, Caldas immedi-
ately prefaced her ﬁregretﬂ remark by creating an unlaw-
ful impression that employees™ union activities were un-
der surveillance.  Then, Caldas underscored her ﬁregretﬂ 
remark by indicating that Roy Fox, the back-of-the-house 
manager, would talk further to the employees about their 
joining the union.  When he did speak to employees later 
that day, they were notified about the unlawful shutdown 
of the laundry operations and their unlawful discharges.  
Therefore, in 
Maxwell™s Plum
, unlike the instant case, 
the context for Supervisor Caldas™ ﬁregretﬂ remark re-
moved any doubt or ambiguity as to the threatening na-
ture of her statement.  Similarly, 
Azalea Gardens
, 292 
NLRB 683 (1989), is distinguishable because it involved 
the unlawful impression of surveillance and occurred 
simultaneously with two unlawful threats by the same 
manager. 
Based on the above, I would dismiss the subject 
allegation
.4                                                           
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
                                                           
2 See Camvac International
, 288 NLRB 816, 820 (1988), quoting 
from 
North Kingstown Nursing Care Center
, 244 NLRB 54, 65 (1979). 
3 The Standard Products Co.,
 281 NLRB 141, 148 (1986), enfd. in 
relevant part 824 F.2d 291 (4th Cir.
 1987) (ﬁ[The] statement standing 
alone . . . is somewhat vague, subject to interpretation by the listener . . .  
[S]tanding alone it does not rise to th
e level of a threat that would vio-
late Section 8(a)(1).ﬂ 
4 See, e.g., 
Restaurant Horikawa
, 260 NLRB 197, 207 (1982). 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT threaten our employees by stating that 
if the employees selected th
e Union as their collective-bargaining representative we
 would treat the employees 
as badly as we treat our vendors, threaten our employees 
that if they select the Union 
as their collective-bargaining 
representative we could not control any employee lay-
offs, threaten our employees th
at if they select the Union as their collective-bargaini
ng representative we would 
not have to keep our commitment not to lay off employ-
ees, or threaten our employ
ees that during collective-
bargaining negotiations with the Union we would refuse 
future work for fear of strikes and threaten our employ-
ees that, all year, they would 
regret having selected the 
Union as their collective-bargaining representative. 
WE WILL NOT, without first giving notice and af-
fording International UAW the opportunity to bargain in 
good faith over our decision and its effects, lay off our 
employees in the following unit: 
All full-time and regular part-time production and 
maintenance employees employed by the Respondent 
at its 1005 Indian Church Road, West Seneca, New 
York location; excluding all business office clerical 
employees, sales employees, managerial employees, 

guards, all other employees, 
all professional employees 
and supervisors as defined in the Act. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union con-
cerning the decision to lay off employees on March 5, 

1999, and the effects of that decision. 
WE WILL reinstate and make
 whole those employees 
whom we unilaterally laid off on March 5, 1999, for any 

loss of pay or other employment benefits suffered as a 
result of our unlawful conduct in the manner set forth in 
the amended remedy of 
the Board™s decision 
EBENEZER RAIL CAR SERVICES, INC. 
 Beth Mattimore, Esq
., for the General Counsel.  
Joseph L. Braccio, Esq., of Buffalo, New York, for the Re-
spondent-Employer.
 DECISION STATEMENT OF THE CASE 
BRUCE D. ROSENSTEIN, Administrative Law Judge. This 
case was tried before me on July 19, 20, and 21, 1999,
1 in Buf-falo, New York, pursuant to a complaint and notice of hearing 
 1 All dates are in 1999 unless otherwise indicated. 
 EBENEZER RAIL CAR SERVICES 169(the complaint) issued by the Acting Regional Director for 
Region 3 of the National Labor Relations Board (the Board) on 
April 30.  In addition, the Regional Director for Region 3, is-
sued an amendment to the complaint on June 30.  The com-
plaint, based on an original and a first and second amended 
charge filed by International 
UAW (the Charging Party or the 
Union), alleges that Ebenezer Rail Car Services, Inc. (the Re-
spondent or Employer), has engaged in certain violations of 
Section 8(a)(1), (3), and (5) 
of the National Labor Relations Act (the Act).  The Respondent 
filed a timely answer to the 
complaint denying that it had committed any violations of the 
Act. 
Issues 
The complaint alleges that th
e Respondent discriminatorily 
laid off 12 employees,
2 and also refused to bargain with the 
Union over the conduct and the effects of the layoff.  In addi-

tion, the complaint alleges five 
independent violations of Sec-
tion 8(a)(1) of the Act by ma
king threatening statements. 
On the entire record,
3 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing FINDINGS OF FACT 
I. JURISDICTION The Respondent is a corporation engaged in the repair of 
railroad cars, with an office and place of business in West Se-
neca, New York, where it annually purchased and received at 
its facility, goods and materi
als valued in excess of $50,000 directly from points outside the 
State of New York.  The Re-
spondent admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Background The Employer commenced its business operation approxi-
mately 19 years ago with current president, Jeffrey Schmarje, 
starting the business from the ground up.  Respondent™s sole 
and primary function is to sell its labor to refurbish railroad 
freight cars owned and operated 
by major railroad and private 
companies.  Due to the arduous nature of the work, the Em-

ployer has historically had a hi
gh turnover rate of employees.  
For example, in 1997, 106 employees were hired with the aver-

age number employed at any one
 time being between 55 and 70 
(R. Exh. 2).  Likewise, the employment complement for 1998 

and the first 6 months of 1999, s
how similar figures (R. Exhs. 3 
and 4). The Union commenced an orga
nizational campaign in late 
1998, and a number of employees became actively involved.  In 
                                                          
                                                           
2 At the commencement of the hearing, the General Counsel 
amended the complaint to remove the 
name of Daniel Schneider as an 
alleged discriminatee in pars. 7 and 9. 
3 The Respondent™s unopposed motion to correct the transcript, 
dated September 21, is gr
anted and received in evidence as R. Exh. 18. 
early January 1999, Schmarje he
ld a meeting with all employ-
ees to apprise them that they
 were behind on a large program order,4 and it was necessary to pick up the work.  One of the 
employees at the meeting inquired whether there was any addi-
tional program work scheduled after the current program was 
completed.  Schmarje said, ﬁ[W]e don™t have anything sched-
uled and we are probably going to
 have to lay off.ﬂ  No men-
tion of the number of employees im
pacted or a target date was 
discussed.  On January 15, Schm
arje held a meeting with all 
employees to disabuse them of 
a rumor running rampant at the facility that a layoff was imminent
 that could reach senior em-
ployees who receive 3 weeks™ v
acation.  On January 20, the 
Union sent a certified letter to 
Schmarje requesting recognition.  
On January 22, Chief Executive Officer Robert Rude held a 

meeting with all employees.  Sc
hmarje was not present at the meeting, and the employees vent
ed their numerous frustrations 
to Rude.  In order to address some of their concerns, Schmarje 
held a meeting with all employ
ees on January 28, wherein he 
apologized for past problems and 
promised to address future employee concerns. 
On February 4, another meetin
g was held with all employ-
ees.  Schmarje addressed the topic of what a union meant to 
their relationship and expressed his opinion that either party could win, lose, or draw if they went into negotiations.  
Schmarje stressed that he has worked side-by-side with the 
majority of the employees and he did not know how things 
would go with the interjection of 
a third party.  Additional em-
ployee meetings to address 
Respondent™s position about the Union took place on February 11, 18, and 24.  The election 
campaign culminated on February 26, when the Union won a 
representation election conducted by the Board.  On March 5, 
the Employer laid off 11 employ
ees primarily based on senior-
ity.  On March15, the Union was certified as the exclusive col-
lective-bargaining representative of the employees in the unit. 
B. The 8(a)(1) Violations 
1. Allegations concerning Jeffery Schmarje 
The General Counsel alleges in paragraph 6(a) of the com-
plaint that about February 1, Sc
hmarje threatened its employees 
by stating that if the employees selected the Union as their col-

lective-bargaining representati
ve, Respondent would treat the 
employees as badly as 
it treats its vendors. 
The general test applied to determine whether employer 
statements violate Section 8(a)(1) of the Act is ﬁwhether the 
employer engaged in conduct wh
ich reasonably tends to inter-
fere with, restrain, or coerce employees in the free exercise of 
rights under the Act.ﬂ  
NLRB v. Almet, Inc., 
987 F.2d 445 (7th 
Cir. 1983); 
Reeves Bros., 
320 NLRB 1082 (1996). 
Before addressing the spec
ific allegations involving 
Schmarje, it became apparent to me after hearing the testimony 
that he has a paternal feeling fo
r his business. Indeed, Schmarje 
told one of his employees that the Union made him feel like 
getting a divorce or losing a child through death.  Schmarje 
testified that he felt betrayed when the Union came on the scene 
since he built the Company from the ground up and has given 
 4 Program orders are a large volume 
of freight cars that have a high 
amount of repetitive work.    
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 170much to its development and success.  He did not want a third 
party to intervene and act as a wedge between the Company 
and his employees. 
Employee™s Robert Schosek, 
Joseph Rivera, and Jim Piazza 
all testified that during one of the February 1999 campaign 
meetings, Schmarje apprised the first-shift employees that he is 
a tough negotiator and he treats his vendors like ﬂshit.ﬂ  
Schmarje further told the employees that if the Union came in, 
he intends to treat them like a business and treat them like his 
vendors. Schmarje admitted that during the February 11 employee 
meeting, he apprised 
his employees that he is a tough negotiator 
and treats his vendors badly.  He might have used the word 

ﬁshitﬂ but does not specifically 
recall.  However, Schmarje™s 
notes of the February 11 meeting, confirm that the topic of 
vendors was discussed with the employees (R. Exh. 11). 
Based on the above, I credit the testimony of the three em-
ployees that when Schmarje disc
ussed the topic of vendors, he told the employees that he was a tough negotiator and treated 
his vendors like ﬁshit.ﬂ  He further stated that if the Union came 
into the facility, he intended to treat them just like his vendors. 
Under these circumstances, I find that such a statement made 
to employees tends to coerce them in the exercise of their Sec-
tion 7 rights and that it violates 
Section 8(a)(1) of the Act. See 
Polymer Prints, 
281 NLRB 431, 433 (1986). 
In regard to paragraphs 6(b) and (c) of the complaint, the 
General Counsel alleges that Sc
hmarje informed employees at 
the February 1999 meetings, that
 Respondent would not lay off 
employees even if business was slow but told them that if they 
selected the Union, he could not control or keep his promise not 
to lay off employees. 
Employees Daniel Brunelli, Robert Schosek, Carl Conrow, 
and Jim Piazza all testified that during one or two of the em-
ployee meetings held in February 1999, Schmarje told them 
that he made a commitment to the men to keep them working 
even if work was slow.  Schmarje further stated that if the Un-
ion came in, he did not know if 
he could keep such a commit-ment and there possibly could be 
layoffs.  Piazza also testified 
that Schmarje always said that he did not hire to lay off. 
Schmarje testified that he couc
hed all of his discussions re-
garding layoffs in terms of negotia
tions.  In this regard, he as-
serts that he told the employees that he could not predict what 
would happen in negotiations about layoffs.  He did not deny, 
however, specifically making the statements attributed to him 
by the three employees. 
Under these circumstances, I tend to credit the testimony of 
the four employees. It has a ring of truth to it, and did not ap-
pear to be contrived.  Indeed, th
e employees™ pretrial affidavits 
given to the Board shortly after Schmarje conducted the Febru-
ary 1999 employee meetings, cont
ained the statements.  More-
over, as discussed above, I concl
ude that Schmarje felt threat-ened and betrayed by the presence of the Union, and saw all his 
hard work in building the Company disappearing before his 
eyes.  Accordingly, and particul
arly noting that Schmarje did 
not specifically deny that he made the statements, I conclude 
that he did tell employees that he could not control or keep his 
commitment not to lay off employees if the Union came into 
the facility.  Therefore, I find that such statements tend to inter-
fere with and coerce employees in the exercise of their guaran-
teed rights, and conclude that
 Respondent violated Section 
8(a)(1) of the Act when Schmarje made the statements alleged 

in paragraphs 6(b) and (c) of the complaint. 
With respect to paragraph 6(d) of the complaint, the General 
Counsel alleges that Schmarje told employees that during col-
lective-bargaining negotiations 
with the Union, the Respondent 
would refuse future work for fear of strikes. 
Employees Daniel Brunelli and Jim Piazza testified that dur-
ing one of the February 1999 employee meetings, Schmarje 

told the employees that if the Union came in, he would refuse 
work from customers because he was afraid to tie up their 
equipment if there was a strike. 
Schmarje admitted that he might have expressed his concern 
to the employees if customers™ fre
ight cars were on the property 
in case of a strike. 
I am of the opinion that Schmarje did make the statement al-
leged in the complaint.  Such a 
statement is consistent with the 
way Schmarje expresse
d his feelings about the Union both to 
employees during the m
eetings and in his testimony.  Likewise, 
the employee™s testimony was forthright and not evasive even 
under extensive cross-examinat
ion by Responde
nt™s counsel. Under these circumstances, I find that Schmarje made the 
statement that Respondent would refuse future work for fear of 
strikes.  Accordingly, I conclude that Respondent violated Sec-
tion 8(a)(1) of the Act. 
2. Allegations concerning Jeffery Grainer 
The General Counsel alleges in paragraph 6(e) of the com-
plaint that about February 26
, Respondent, by Jeffrey Grainer, 
threatened employees by stating that, all year, they would regret 
having selected the Union as their collective-bargaining repre-
sentative. 
Employee Jim Piazza testified that after the results of the 
election were announced on February 26, he was in the midst of 
shaking hands with Grainer and said, ﬁit could be worse.ﬂ  
Grainer said, ﬁyou are going to regret this all year.ﬂ 
Grainer admitted that while he
 was shaking hands with Pi-
azza, he told him that, ﬁyou™re going to regret having a Union 
in.ﬂ  Grainer attempted to explain that in making the statement 
to Piazza, he meant that in hi
s opinion unions don™t do anything 
for employees and during the cour
se of the organizational cam-paign, he expressed his opinion 
to employees that union™s were 
not good. I find that such a statement, uttered immediately after the un-
ion™s victory, was threatening and coercive.  Accordingly and 
particularly noting that Grainer admitted making the statement, 
I find that it violates Section 8(a)(1) of the Act.  See 
Maxwell™s 
Plum, 256 NLRB 211, 214, 216 (1981). 
C. The 8(a)(1) and (3) Violations 
The General Counsel alleges in paragraph 7 of the complaint 
that about March 5, Respondent laid off 11 employees because 
they assisted the Union.
5 In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board 
                                                          
 5 The evidence disclosed that empl
oyee Heath Stuart was laid off on 
February 23, rather then March 5.   
 EBENEZER RAIL CAR SERVICES 171announced the following causation test in all cases alleging 
violations of Section 8(a)(3) or violations of Section 8(a)(1) 
turning on employer motivation.  First, the General Counsel 
must make a prima facie showing sufficient to support the in-
ference that protected conduct wa
s a ﬁmotivating factorﬂ in the 
employer decision.  On such a s
howing, the burden shifts to the 
employer to demonstrate that th
e same action would have taken 
place even in the absence of th
e protected conduct.  The United 
States Supreme Court approved and adopted the Board™s 
Wright Line test in 
NLRB v. Transportation Management 
Corp., 
462 U.S. 393, 399Œ403 (1983).  In 
Manno Electric, 
321 
NLRB 278 fn. 12 (1996), the Board restated the test as follows.  
The General Counsel has the burden to persuade that antiunion 
sentiment was a substantial or motivating factor in the chal-
lenged employer decision.  The bu
rden of persuasion then shifts 
to the employer to prove its affirmative defense that it would 

have taken the same action even if the employee had not en-
gaged in protected activity. 
In regard to Heath Stuart, the General Counsel presented 
evidence that he was a union supporter because he had a 
bumper sticker on his car and on th
e day before he was laid off, 
he wore a union baseball cap to work.  Additionally, the Gen-
eral Counsel argues that on January 21, in the presence of 
Foreman Tim Cartwright and 
Stuart, Foreman Thomas Jaku-
bowski, while uttering a racial 
slur about Vietnamese employ-
ees, also stated that he was ready if the Union came into the 
facility. 
Respondent argues that Stuart wa
s laid off because of lack of 
work and the fact that he did 
not satisfactorily complete his 
probationary period.  In this 
regard, Stuart was hired on No-vember 3, 1998, and his first 30-day probationary period ended 
on December 3, 1998.  Respondent extended his probationary 
status for another 60 days and when it was evident that Stuart 
was not working out, he was laid off on February 23.  At no 
time during his employment did St
uart ever receive full-time 
benefits since he was still in his probationary period. 
Although Stuart testified that
 supervisors observed him wearing his union baseball cap on February 22, he admitted that 
no one said anything to him about the cap.  I conclude that 
while he wore the union baseball cap on February 22, before 
and after work and at lunch, there is no evidence that any 
Foreman observed or acknowledged the cap during any of these 
periods.  Likewise, even if Jakubowski made the statement that 
he is ready for the Union, there is no evidence in the record that 
Jakubowski directed the comment at Stuart or that he was 
aware that Stuart supported the Union.  Moreover, at the time 
the alleged statement was made 
on January 21, Stuart did not 
possess the UAW cap since he first received it at the union 

meeting on February 21. 
Under these circumstances, an
d particularly noting that 
Schmarje apprised employees in early January 1999, that lay-
offs could be a possibility, I conclude that Respondent™s rea-
sons for the layoff withstand scrutiny.  Thus, I find that Stuart 
would have been laid off on February 23, even in the absence 
of his union activities. 
With respect to the remaining 10 employees that were laid-
off on March 5, the General Couns
el asserts that this was the first significant layoff at Respo
ndent and there was plenty of 
work available for the employees to complete.
6  In this regard, a 
number of employees testified that
 the railroad tracks were full 
of cars to be repaired, employees were regularly working 10-
hour days with scheduled Satu
rday overtime, and several 
Foreman apprised employees that as fast as the freight cars 
could be repaired there would be additional cars provided to 
work on.  Additionally, the Ge
neral Counsel argues that on 
March 26, Foreman Grainer told employee Blair McPherson 
that the layoffs will be the end of the second shift and they 
would not have happened except with what™s going on.
7  Respondent contends that the 
layoffs on March 5 took place for legitimate business reasons.  
In this regard, the Respondent 
notes that in early January 199
9, Schmarje apprised the em-
ployees that they were behind in their work, that no other large 
work programs were scheduled and there might have to be a 
layoff.  Additionally, Respondent asserts that in early February 
1999, Schmarje went to Michigan to bid on repairing a large 
number of freight cars that repr
esented a four or five million 
dollar job.  On February 24, Respondent learned that it was not 

the successful bidder for this work.
8  Around this same time, the Respondent received its most recent income statement for 
the period ending February 28.  
That statement shows that for 
the last 4 months it had lost $362
,013 (R. Exh. 14).   Indeed, the 
Respondent found it necessary to extend its Bank line of credit 
from a maximum of $800,000 to $14 million in order to stay in 
business and meet expenditu
res during this period. 
Schmarje met with the employ
ees on March 1, and informed 
them that the company financial statements were bad and they 
did not receive the large program order that he had bid on.  He 
further apprised the employees that the business was in bad 
shape and he would do whatever it would take to get the Com-
pany back to financial stability.  Schmarje, after reviewing cost 
projections and other financial 
statements, independently made 
the decision to lay off between 10 and 14 employees on March 
1.  Schmarje consulted with his attorney, and they jointly de-
cided to lay off 10 employees by seniority on close of business 

March 5. 
I conclude that the General C
ounsel has made a strong show-
ing that the Respondent was motivated by antiunion considera-
tions in laying off 10 employees on March 5.  In this regard, I 
previously found that prior to the layoff, Schmarje made a 
number of threatening statements to employees that show his 
feelings about the Union.  A
dditionally, immediately after the 
representation election on February 26, Foreman Grainer told 
an employee that you are going to regret this all year, and the 
layoff took place only 5 wor
kdays after the election. 
The burden shifts to the Respondent to establish that the 
same action would have taken place even in the absence of the 
employees™ protected conduct. 
                                                          
 6 Although there were other slow periods that took place in prior 
years wherein Respondent permitted employees to work in makeshift 
jobs and did not layoff significant employees, it had never lost as much 
money in those years as in 
the present situation.    
7 McPherson admitted that the word ﬁunionﬂ was never used.   
8 R. Exh. 17 shows that between January 8 and April 20, the Em-
ployer was actively seeking to obtain additional work.  Only one small 
painting job was derived from these efforts.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 172I conclude that the Respondent
 would have effectuated the 
layoff on March 5, even if the 
employees had not engaged in 
protected conduct.  In this regard
, the income statements of the 
Respondent conclusively establ
ish that it was hemorrhaging 
money, for a number of months 
prior to the layoff, without any 
relief in sight.  Respondent took all reasonable efforts in order 
to obtain additional work but was 
rebuffed by its customers.  It 
even convinced its lender to increase its line of credit an addi-
tional $600,000.  I find that when Schmarje received the Febru-
ary 28 income statement, that reported continued bleeding of 
company resources, it was the breaking point that led him to 
follow through on his prior statement to employees that a layoff 
might have to occur.  Indeed, that statement was made in early 
January 1999, before the filing 
of the January 20 demand for 
union recognition. 
Under these circumstances, I find that Schmarje made the 
decision to lay off employees on 
March 1.  Although he did not specifically tell employees of this decision at the March 1 meet-
ing, he did apprise them that
 he would do whatever it would 
take to get the Company back to financial stability.  Thus, I find 
that Schmarje made the decisi
on to lay off employees for le-
gitimate business reasons unrelated to union activities. 
Accordingly, I recommend that the Section 8(a)(1) and (3) 
allegations in paragraph 7 of 
the complaint be dismissed. 
D. The 8(a)(1) and (5) Violations 
The General Counsel alleges in paragraph 9 of the complaint 
that about March 5, Respondent 
laid off 11 employees without 
prior notice to the Union and without affording the Union an 
opportunity to bargain with respect to this conduct and the ef-
fects of this conduct. 
The evidence discloses that on March 1, Attorney Braccio 
left a telephone message for Uni
on Organizer John Garvey that 
he needed to speak to him about a matter concerning the Re-

spondent.  Both Garvey and Braccio played ﬁtelephone tagﬂ 
and were unable to confer until the afternoon of March 4, when 
Braccio informed Garvey that Respondent intended to lay off 
between 10 and 14 employees.  Ga
rvey informed Braccio that 
the layoffs should be negotiated and asked Braccio to talk to 
Assistant Union Regional Dire
ctor Tom O™Donnell about the 
specifics of the layoff.  Bra
ccio then engaged O™Donnell in 
conversation about the layoffs.  Braccio informed O™Donnell 
that the layoffs would be effe
ctive close of business on March 
5, and would occur according to 
straight seniority with minor 
exceptions.  O™Donnell told Braccio
 that we have to negotiate 
before the employees are laid of
f.  Braccio told O™Donnell that 
he could meet towards the end of April 1999.  O™Donnell then 
asked whether the layoff coul
d be postponed and Braccio in-
formed O™Donnell that it could not because Respondent was 
bleeding red ink.  Braccio further informed O™Donnell that the 
layoff was based on economic ne
cessity and Respondent would 
not give up on such a defense.  O™Donnell then requested that 

negotiations over the layoff take
 place on March 5, but Braccio 
told him that his schedule did not permit it.  O™Donnell further 

requested that negotiations ta
ke place on Monday but Braccio 
could not accommodate such a request due to a personal obliga-
tion.  Braccio ended the conversation by informing O™Donnell 
that he would call him next week to schedule dates for negotia-
tions over the layoff. 
The complaint alleges, and Re
spondent admits, that on Feb-ruary 26, a representation el
ection was conducted among em-ployees in the unit and on March 15, the Union was certified as 
the exclusive collective-bargaining representative of the unit.  
Thus, the layoff of employee
s on March 5 took place between 
the election and the certification of the Union.  The Board has 

held in Consolidated Printers, 305 NLRB 1061, 1067 (1992), that no unilateral changes may be made by an employer during 
the period of time between the results of the election and even-
tual certification.  Here, there is no question that a change in 
conditions of employment took
 place on March 5, when the 
layoff of 10 employees occurred. 
In the particular circumstances of this case, it must be deter-
mined whether the notice given the Union on the afternoon of 
March 4 was adequate enough to enable the Union to request 
and enter into negotiations over the conduct of the layoff and its 
effects. The Board has consistently held that an employer™s decision 
to lay off employees for economic
 reasons is a mandatory sub-
ject of bargaining and that an 
employer must provide notice to 
and bargain with the Union concerning the decision to lay off 
bargaining unit employees and the 
effects of that decision.  
Plastonics, Inc., 
312 NLRB 1045, 1048 (1993), 
Adair Standish 
Corp. 292 NLRB 890 (1989), enfd. in relevant part 912 F.2d 
854 (6th Cir. 1990), and 
Lapeer Foundry & Machine, 
289 
NLRB 952 (1988).  Here, the layoffs of the 10 employees were 
motivated by economic reasons, th
at is, the ﬁbleeding of red 
ink,ﬂ and not by any change in the scope and direction of the 
business.  Compare 
Bridon Cordage, Inc. 329 NLRB 258 
(1999). The Board has held that the establishment of ﬁcompelling 
economic circumstancesﬂ may excuse a company™s failure to 

bargain over a layoff decision, but that such an exception shall 
only apply in ﬁextraordi
nary situations.ﬂ  
Lapeer Foundry, supra.  The only ﬁextraordinary situationﬂ that can be said to 
exist in this case is the cumu
lative loss of $362,013 as of Feb-ruary 28, a sum that was reached after successive loses since 
November 1998. Given the fact that the loss of money continued since No-
vember 1998, I do not believe that Respondent has demon-strated that its situation shoul
d fall within the exception excus-
ing the Employer™s failure to bargain with the Union over the 
decision to layoff its employees.  There is simply no showing 
of urgency or that immediate 
harm would result that would preclude taking time to bargain with the Union.  Here, 

Schmarje informed his employee
s in early January 1999, that a 
layoff might be necessary and 
reached the decision for the 
March 5 layoff on March 1.  Indeed, Schmarje informed his 
employees on March 1 that things were bad and that he would 
do whatever it would take to get the Company back up in fi-
nancial shape.  He did not, however, inform them or the Union 
on that date that he was planning on laying off 10 employees on 
March 5.  Rather, it was not until the afternoon of March 4, that 
Braccio first told the Union that a layoff would take place on 
March 5.  I conclude that Respondent could have informed the 
Union on March 1, that it inte
nded to layoff employees on 
 EBENEZER RAIL CAR SERVICES 173March 5, which would have pr
ovided ample opportunity to 
complete negotiations before that time.  Here, there was no 
legitimate explanati
on by Respondent why bargaining could not 
have taken place during this 5-da
y period and it must be held 
accountable for its inaction. 
The record establishes that on receiving the initial notifica-
tion by telephone about the layoffs on March 4, the Union im-
mediately requested to negotiate
 about the decision to lay off 
employees and the effects of the layoffs in the same conversa-
tion, offering to meet on March 5 
and 8.  Additionally, the Un-
ion requested that the layoffs be postponed.  All of these re-

quests were met with unequivocal refusals by Respondent to 
bargain at that time.  This leads me to conclude that the Re-
spondent never had any intention to bargain about the layoff 
decision or its effect on employ
ees before March 5.  Thus, I 
find that Respondent violated Section 8(a)(1) and (5) of the Act 
by this conduct. 
CONCLUSIONS OF LAW 
1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent engaged in unfair
 labor practices within the 
meaning of Section 8(a)(1) of the Act by stating to employees 

that if they selected the Union as their collective-bargaining 
representative it would treat the employees as badly as it treats 
its vendors, threatening employees that if they selected the 
Union as their collective-bargaining representative it could not 
control any employee layoffs and would not keep its commit-
ment not to lay off employees, 
threatening employees that it 
would refuse future work for fear of strikes and threatening 
employees that all year, they would regret having selected the 
Union as their collecting-
bargaining representative. 
4. Respondent has not engaged in unfair labor practices 
within the meaning of Section 8(a)(1) and (3) of the Act when 
it laid off 10 employees on March 5, 1999. 
5. Respondent, by laying off 10 employees on March 5, 
1999, without giving adequate notice, and without affording the 
Union an opportunity to bargain in good faith over the layoff 
decision and its effects, has en
gaged in conduct violative of 
Section 8(a)(1) and (5) of the Act. 
6. The unfair labor practices found to have been committed 
by Respondent affect commerce w
ithin the meaning of Section 
2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
It is recommended that Respondent be ordered to make 
whole, with interest, those unit 
employees who were laid off on 
March 5, 1999, for any loss of pay or other employment benefit 
suffered as a result of this unlaw
ful unilateral action.  Backpay 
should be computed in the manner set forth in 
F. W. Woolworth 
Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded, 
283 NLRB 1173 (1987). 
ORDER The Respondent, Ebenezer Rail Ca
r Services, Inc., West Se-
neca, New York, its officers, agents, successors, and assigns, 
shall 1. Cease and desist from 
(a) Threatening employees that if they selected the Union as 
their collective-bargaining representative, it would treat the 

employees as badly as 
it treats its vendors. 
(b) Threatening employees that if they selected the Union as 
their collective-bargaining representative, it could not control 
any employee layoffs. 
(c) Threatening employees that if they selected the Union as 
their collective-bargaining representative, it would not keep its 

commitment not to layoff employees.   
(d) Threatening employees that
 during collective-bargaining 
negotiations with the Union, it would refuse future work for 
fear of strikes. 
(e) Threatening employees that 
all year, they would regret 
having selected the Union as their collective-bargaining repre-

sentative. 
(f) Laying off its unit employees without first giving ade-
quate notice of its intention to do so to the Union and affording 
the Union an opportunity to bargain in good faith over the deci-
sion and its effects. 
(g) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act.
9 (a) Give notice to the Union before it implements any future 
economic layoff and give the Union the opportunity to bargain 
over that decision and its effects. 
(b) Make whole, with interest, those unit employees who 
were laid off on March 5, 1999, for any loss of pay or other 
employment benefits suffered as a result of this unilateral ac-
tion. (c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of the records if stored in electronic form, nec-
essary to analyze the amount of 
backpay due under the terms of 
this order. 
(d) Within 14 days after service by the Region, post at its fa-
cility in West Seneca, New York, copies of the attached notice 

marked ﬁAppendix.ﬂ
10 Copies of the notice, on forms provided 
                                                          
 9 The General Counsel™s request in its posthearing brief for an Order 
requiring Respondent to bargain in good faith with the Union for the 
period required by 
Mar-Jac Poultry Co., 
136 NLRB 785 (1962), is 
rejected.  In this regard, the subject case does not allege or involve 
negotiations concerning an initial term
 agreement.  Accordingly, the 
remedy provided adequately addresse
s the 8(a)(1) and (5) violation of 
the Act found herein.   
10 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 174by the Regional Director for Region 3, after being signed by the 
Respondent's authorized represen
tative, shall be posted by the 
Respondent immediately on receipt and maintained for 60 con-
secutive days in conspicuous pla
ces including all places where 
notices to employees are customarily posted. Reasonable steps 
shall be taken by the Respondent to ensure that the notices are 
not altered, defaced, or covered by any other material. In the 
event that, during the pendency 
of these proceedings, the Re-
                                                                                            
 ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
spondent has gone out of business or closed the facility in-

volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since February 1, 1999. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  